Citation Nr: 1511875	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether severance of entitlement to service connection for mood disorder with depressive features was proper.

2. Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a January 2006 rating decision, the Philadelphia RO denied entitlement to a temporary total evaluation based on surgery or other treatment necessitating convalescence and/or hospitalization over 21 days for a service connected disability.  In his July 2006 notice of disagreement, the Veteran expressed disagreement with that denial.  In September 2011, the Pittsburgh RO issued a statement of the case.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issue of entitlement to a temporary total evaluation, and thus, that issue is not currently before the Board.

In October 2014, the Veteran presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is contained on the Virtual VA paperless claims processing system.

Other documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System (VBMS) does not contain any relevant documents.

The issue of entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the grant of service connection for mood disorder with depressive features as secondary to service-connected pseudofolliculitis barbae was clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are not met, severance of service connection for mood disorder with depressive features was not proper, and restoration of service connection is warranted.  38 U.S.C.A. §§ 1116, 1131, 5107, 5109A, 5112(b)(6), (10) (West 2014); 38 C.F.R. §§ 3.105(d), 3.114(b), 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. 

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488 ; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be considered clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case, the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.


Analysis

First, the Board finds the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).

Based upon the evidence of record, the Board finds that the award of service connection for mood disorder with depressive features as secondary to the Veteran's service-connected pseudofolliculitis barbae was not clearly and unmistakably erroneous.

In a May 2003 letter, Dr. B.F., the Veteran's treating VA psychiatrist, stated that the Veteran had surgery to treat a facial abscess in October 2002, after which the Veteran missed several days of school, had trouble focusing on his school work, and consequently fell further behind in his classes.  Dr. B.F. stated the Veteran "became depressed over complications from the surgery and found it difficult to function with regard to his studies."  See also March 2008 Dr. B.F. letter.  "[The Veteran] became increasingly depressed...."  Dr. B.F. concluded that it would be in the Veteran's best interest to withdraw from his classes "[i]in light of the number of medical problems he...had during the Fall semester of 2002, and his difficulty in studying when confronting both his medical and psychiatric condition...."

In a March 2005 letter, Dr. B.F. referenced the Veteran's "need to withdraw from classes in 10/02 for a medical condition and subsequent aggravation of a psychiatric condition...."  See also March 2008 Dr. B.F. letter ("I trust this information will help explain [the Veteran]'s current psychiatric condition and its relationship to his service[-]connected disabilities.").

Upon VA examination in December 2005, the VA psychologist reported that she reviewed the Veteran's claims file, and she interviewed and examined the Veteran.  The December 2005 VA examiner diagnosed mood disorder with depressive features due to pseudofolliculitis barbae.  In a January 2006 addendum opinion, the December 2005 VA examiner noted that her opinion was based upon her interview with the Veteran, and a letter from Dr. B.F. in the claims file which she stated "appeared to allude to emotional problems being aggravated by the skin condition."  The December 2005 VA examiner acknowledged the Veteran's additional psychological and emotional issues, including alcohol abuse, but stated "in addition to those, there seemed to be a genuine depression associated with the skin condition itself that triggers specific maladaptive behaviors, best termed depression."

In October 2006, a VA psychiatrist provided a VA examination opinion, but did not examine the Veteran.  The October 2006 VA examiner opined, "The [V]eteran's mood disorder is not at all likely secondary to his service[-]connected skin disorder.  There is no indication that the [V]eteran's skin disorder aggravates his mood disorder.  Review of the records clearly indicate[s] aggravation of the mood disorder typically occurs in connection to substance abuse relapse and/or increased situational stressors due to substance abuse relapse."  The October 2006 VA examiner noted that the December 2005 VA examiner's report was "based primarily on the [V]eteran's self report and not on factual data," and stated that the December 2005 psychologist was either "unaware of or failed to review the remote data...regarding the Veteran's previous history and treatment."  The October 2006 VA examiner also contended that the December 2005 VA examiner "clearly does not understand the DSM-IV criteria for a mood disorder secondary to a general medical condition."

Therefore, the evidence of record indicates that the medical conclusions of the December 2005 and October 2006 VA examiners differ.  Even if the Board assumes the December 2005 VA examiner's reliance upon the Veteran's subjective report and not his objective medical records was erroneous, the letters from the Veteran's treating VA psychiatrist, Dr. B.F., also indicated that his medical opinion was that the Veteran's service-connected pseudofolliculitis barbae aggravated his acquired psychiatric disorder.  Therefore, it is not absolutely clear that a different result would have ensued, and such an error by the December 2005 VA examiner cannot be considered clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Accordingly, it appears that reasonably minds can differ on whether the Veteran's service-connected pseudofolliculitis barbae aggravates his acquired psychiatric disorder, diagnosed as a mood disorder with depressive features.  Therefore, the evidence of record is not clear and unmistakable that service connection on a secondary basis is not warranted, and VA has not met its burden of proof.

The Board concludes that the January 2006 award of service connection for mood disorder with depressive features as secondary to service-connected pseudofolliculitis barbae was not clear and unmistakable error.  Accordingly, severance of service connection was not proper, and restoration of service connection for mood disorder with depressive features is warranted.  See 38 C.F.R. §§ 3.105(d), 3.303, 3.310.  


ORDER

Severance of service connection for mood disorder with depressive features was improper, and restoration of service connection for mood disorder with depressive features is granted.


REMAND

On January 26, 2006, the Veteran was informed of the RO's January 2006 rating decision denying a disability rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae.  In July 2006, the Philadelphia RO received the Veteran's notice of disagreement with the October 2014 rating decision; the Pittsburgh RO received the Veteran's notice of disagreement in November 2006.  It does not appear that the AOJ ever provided the Veteran with a statement of the case in response to this timely notice of disagreement.

Because the notices of disagreement placed these issues in appellate status, the matters must be remanded for the originating agency to issue statements of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


